t c memo united_states tax_court jingyun qi petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s federal_income_tax for r also determined an accuracy-related_penalty pursuant to sec_6662 i r c after concessions p and r dispute only whether p is liable for the penalty held p is liable for the sec_6662 i r c penalty harold jung for petitioner steven m roth for respondent memorandum opinion wherry judge this case is before the court on a petition for redetermination of a federal_income_tax deficiency and penalty under sec_6662 that respondent determined with respect to petitioner’s tax_year the parties have resolved a number of issues and have filed a stipulation of facts and two stipulations of settled issues all of which are hereby incorporated by reference into our findings after concessions the sole issue remaining for decision is whether petitioner is liable for the accuracy-related_penalty pursuant to sec_6662 background petitioner and yincang wei mr wei who was then her husband filed a joint federal_income_tax return for that return appears to have been prepared by a certified public 1unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue all rule references are to the tax_court rules_of_practice and procedure 2respondent asserts on brief that petitioner intends to argue on brief that she is entitled to have the deficiency in tax for computed based on head_of_household rates respondent then argues that petitioner is not entitled to such treatment in any event petitioner did not raise that issue in her petition or at any other time thus even if her deficiency could now be computed at the head_of_household tax_rate petitioner is deemed to have conceded that she does not qualify for head_of_household filing_status for see rule b there is no evidence that suggests otherwise were the matter preserved for consideration on the merits accountant c p a named john t tsai mr tsai on date respondent issued petitioner and mr wei a notice_of_deficiency with respect to their tax_year the deficiency was attributable to issues including unreported gambling income dividends and interest_income respondent also determined an accuracy-related_penalty pursuant to sec_6662 petitioner filed a timely petition with this court at the time she filed her petition petitioner resided in california before trial respondent granted petitioner partial relief pursuant to sec_6015 a trial was held on date in los angeles california after trial the parties filed a stipulation agreeing to the amount of gambling income dividends and interest_income allocable to petitioner for discussion respondent bears the burden of production with respect to petitioner’s liability for the sec_6662 penalty see sec_7491 this means that respondent must come forward with sufficient evidence indicating that it is appropriate to impose 3records of the california board_of accountancy which this court will take judicial_notice of indicate that mr john tzung- hsun tsai has been a licensed certified_public_accountant since date 4petitioner listed herself and mr wei as the taxpayers in her petition on date the court dismissed the case for lack of jurisdiction as to mr wei 5petitioner testified at trial through a translator the relevant penalty 116_tc_438 subsection a of sec_6662 imposes an accuracy-related_penalty on an underpayment_of_tax that is equal to percent of any underpayment that is attributable to one of the causes listed in subsection b among those causes is negligence or disregard of rules or regulations sec_6662 respondent contends that petitioner is liable for the sec_6662 penalty on the grounds of negligence sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of this title d isregard is defined to include any careless reckless or intentional disregard id under caselaw ‘negligence is a lack of due care or the failure to do what a reasonable and ordinarily prudent person would do under the circumstances ’ 89_tc_849 quoting marcello v commissioner 380_f2d_499 5th cir affg on this issue 43_tc_168 and t c memo affd 904_f2d_1011 5th cir affd 501_us_868 there is an exception to the sec_6662 penalty when a taxpayer can demonstrate reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment sec_6664 regulations promulgated under sec_6664 further provide that the determination of reasonable_cause and good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs reliance upon the advice of a tax professional may establish reasonable_cause and good_faith for the purpose of avoiding a sec_6662 penalty see 469_us_241 courts have frequently held that ‘reasonable cause’ is established when a taxpayer shows that he reasonably relied on the advice of an accountant or attorney such reliance does not serve as an absolute defense it is merely a factor to be considered freytag v commissioner supra pincite the caselaw sets forth the following three requirements in order for a taxpayer to use reliance on a tax professional to avoid liability for a sec_6662 penalty the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment see 115_tc_43 affd 299_f3d_221 3d cir petitioner argues in summary fashion that she is not liable for the penalty because she was allowed to offset in excess of of the gambling winnings with the losses we are unpersuaded to begin with whether she has been allowed to offset most of her gambling income with gambling_losses although relevant to the amount of the sec_6662 penalty is irrelevant to the issue of whether she negligently underpaid tax because she failed to report gambling income as for her reliance on mr tsai petitioner has failed to demonstrate that she has satisfied the latter two prongs of the neonatology test as to the first neonatology prong we accept that mr tsai as a c p a was a competent professional who had sufficient expertise to justify reliance see supra note as to the second neonatology prong petitioner has provided no evidence that she supplied mr tsai with necessary and accurate information indeed the only information of record as to what mr tsai had in his possession when he prepared the return is petitioner’s testimony that my former husband got all this paperwork and presented it to the tax preparer as to the final neonatology prong petitioner has not demonstrated that her reliance on mr tsai was in good_faith in that regard petitioner had a duty to examine her return to ensure that all income items were included 70_tc_465 affd 651_f2d_1233 6th cir she has conceded that she failed to do so specifically at trial petitioner acknowledged that she reads arabic numerals and that she understood that she was signing the joint_return under penalty of perjury however when asked by respondent’s counsel did you take the time to look at the numbers on the return before you signed it she answered well i didn’t look at the detail on that just signed it when asked by the court whether she had an opportunity to ask mr tsai who petitioner acknowledged spoke chinese questions about the return petitioner answered well i didn’t ask i had the opportunity but i didn’t ask the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered under rule
